Citation Nr: 0933663	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  98-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to July 14, 1997 for a 
70 percent evaluation for post-traumatic stress disorder 
(PTSD).


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In an October 2001 decision, the Board denied the Veteran's 
claim. He appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court), and, following a 
joint motion of the Veteran and the Secretary of Veterans 
Affairs (Secretary), the Court vacated and remanded this case 
in a January 2002 order.  The Board again denied the claim in 
September 2002, and, following a further appeal from the 
Veteran and a second joint motion, the Court again vacated 
and remanded this case in a January 2003 order.  The Board 
then remanded this case back to the RO in December 2003.

In November 2004, the Board determined that, based on a July 
14, 1997 VA doctor's statement indicating incompetency of the 
Veteran, the effective date for the grants of TDIU and a 70 
percent evaluation for PTSD should be July 14, 1997.  The 
Veteran appealed this denial to the Court, and, in a July 
2005 joint motion, the secretary and the Veteran indicated 
that the July 14, 1997 statement should be considered "new 
and material evidence" pursuant to 38 C.F.R. § 3.156(b) and 
that an earlier date of claim should be considered.  No 
further evidentiary development, such as would require a 
Board remand, was indicated in this joint motion.  The Court 
granted the joint motion in July 2005, and the claim again 
came before the Board.

In a September 2005 decision, the Board granted an effective 
date of June 11, 1994 for the grant of total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) and a 70 percent evaluation for 
PTSD.  The Veteran again appealed the Board's decision to the 
Court.  In a December 2006 Order, the Court remanded the case 
to the Board for further proceedings consistent with a 
December 2006 Joint Motion for Remand.

The Joint Motion for Remand noted the June 11, 1994 effective 
date for both of the issues was granted.  In compliance with 
the Court Order and the Joint Motion for Remand, the 
effective date for TDIU is no longer at issue but the claim 
as to PTSD still remains.  This issue was remanded for 
further development in September 2007 and now returns again 
before the Board.


FINDINGS OF FACT

The Veteran's current claim was received in September 1994; 
there is no evidence of record supporting a grant of a 70 
percent disability evaluation for PTSD any earlier than the 
current effective date of  June 11, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 11, 1994 
for the grant of a 70 percent disability evaluation for PTSD, 
have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In March 2004, August 2005, September 2007, and April 2009, 
the agency of original jurisdiction (AOJ) sent letters to the 
Veteran providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The September 2007 letter 
also provided the notice of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged in the timing of these notices, and none is apparent 
from the record; and the claim was readjudicated in a June 
2009 Supplemental Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and Social Security records.  
Therefore, the Board finds that the duty to assist has been 
met, and no prejudice to the Veteran would ensue from 
adjudication of this claim at this time.

38 U.S.C.A. § 5110 sets forth the statutory guidelines for 
the determination of an effective date of an award of 
disability compensation.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving 
increases in disability compensation, the effective date will 
be the earliest date at which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the date 
of receipt of the claim will be the effective date. 38 C.F.R. 
§ 3.400(o).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 C.F.R. § 3.151(a). The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p). "Date of receipt" generally means the date on which 
a claim, information, or evidence was received by VA. 38 
C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In the present case, the RO granted service connection for 
PTSD in October 1986, with a 30 percent evaluation assigned 
as of November 1984, and increased that evaluation to 50 
percent, effective from October 1987, in a November 1987 
rating decision.

The Veteran requested an increase in his evaluation on 
September 13, 1994, but this was denied in an October 1994 
rating action.

Evidence from the year just prior to the Veteran's September 
13, 1994 claim includes a private psychiatric evaluation 
report from June 11, 1994, completed for Social Security 
Administration disability determination purposes.  Based on 
the examination results, the examiner noted that the Veteran 
was "unable to relate to others in a work setting." While he 
could sustain the attention needed to do repetitive tasks, he 
was "unable to tolerate the stressors and pressures 
associated with day to day work activities."  The prognosis 
was guarded.  The examiner diagnosed chronic and severe PTSD, 
of delayed onset, and assigned a GAF score of 44.

Following a November 1994 VA examination showing moderate 
PTSD, with a GAF score of 80-90, the Veteran's claim for an 
increase was again denied in a September 1995 rating 
decision.

In October 1995, the Veteran requested reconsideration of his 
PTSD evaluation and entitlement to TDIU.  He also submitted a 
November 1995 vocational evaluation report, which indicates 
that, despite PTSD symptoms, his profile was "consistent" 
with work in electronics.  The examiner also noted the 
possibility of the Veteran working in upholstering or as a 
correctional officer, although the latter occupation was 
described as "a very stressful environment" which "may 
perpetuate his emotional problems."

Following a further VA examination in June 1996, which 
revealed moderate-to-severe PTSD and a GAF between 80 and 90, 
the Veteran's claims of entitlement to an increased 
evaluation for PTSD and entitlement to TDIU were denied in a 
July 1996 rating decision.  The Veteran submitted a Notice of 
Disagreement with the decision to deny an increased rating in 
August 1996, and, following the issuance of a further 
unfavorable rating decision in September 1996, a Statement of 
the Case was issued in October 1996.  However, the Veteran 
did not submit a VA Form 9 (Appeal to Board of Veterans' 
Appeals) or any similar correspondence addressing this matter 
that could be interpreted as a Substantive Appeal under 38 
C.F.R. § 20.202 within the year following the issuance of the 
July 1996 rating decision. Rather, a May 1997 statement 
concerned a claim for service connection for peripheral 
neuropathy, while a June 1997 statement consisted of a 
recitation of stressful in-service experiences.  Accordingly, 
the Veteran did not perfect an appeal as to this matter, and 
the July 1996 rating decision is considered final under 38 
U.S.C.A. § 7105(c).

In July 1997, the RO received a statement from a VA doctor, 
dated July 14, 1997, indicating that the Veteran had a 50 
percent evaluation for PTSD but was "incompetent for VA 
purposes." As indicated above, the Veteran and the Secretary, 
in their July 2005 joint remand, determined that this 
statement should be considered "new and material evidence" 
under 38 C.F.R. § 3.156(b).  Accordingly, the claim denied in 
the June 1996 rating decision will be treated as reopened.  
Because this claim had been continuously followed since 
receipt of the Veteran's September 1994 application, the date 
of receipt of that application will be considered the date of 
claim.

On December 11, 1997, the Veteran requested reconsideration 
of his "disability claim," in view of a current VA 
hospitalization.  Records of this hospitalization, dated from 
November to December of 1997, indicate a GAF score of 49.  
Following the receipt of a further statement from the Veteran 
on January 8, 1998 and a February 1998 VA psychiatric 
examination showing severe PTSD and a GAF score of 40, the 
RO, in the appealed April 1998 rating decision, granted both 
a 70 percent evaluation for PTSD and entitlement to TDIU, 
both effective as of January 1, 1998. The current appeal, as 
indicated above, arose from that decision.

As noted above, the Board, in November 2004, determined that 
the July 14, 1997 VA doctor's statement indicating 
incompetency of the Veteran allowed for an effective date of 
July 14, 1997, for the grant of a 70 percent evaluation for 
PTSD.

A September 2005 Board decision granted the Veteran an 
earlier effective date of June 11, 1994, the date of the 
Veteran's private psychiatric evaluation report noted above.  
That evaluation revealed severe PTSD, and the examiner 
indicated that the Veteran was unable to relate to others in 
a work setting and could not tolerate the stressors and 
pressures associated with day to day work activities.  
Moreover, the examiner assigned a GAF score of 44, which, 
under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM- 
IV), is indicative of symptomatology including the inability 
to keep a job.  As such, the Veteran was granted a 70 percent 
evaluation from the date of that report.  However, the 
Veteran continues to request an effective date earlier than 
this.

Upon a review of the claims file, the Board finds that the 
Veteran's current claim was first received by the RO on 
September 13, 1994, as his first claim leading to the current 
appeal was received on that date.  The question thus becomes 
when entitlement to a 70 percent evaluation for PTSD arose.

As noted above, evidence from the one-year period prior to 
the September 13, 1994 claim may be considered.  Therefore, 
the only remaining period that can be considered is from 
September 13, 1993, to June 10, 1994.  In this regard 
however, the Board notes that there is absolutely no 
psychiatric evidence of record during this period showing 
that the Veteran would be entitled to a 70 percent rating 
during this time.  

According to the regulations in effect at that time, a 50 
percent rating, the rating the Veteran is currently in 
receipt of from September 1993 to June 10, 1994, contemplated 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason or psychoneurotic symptoms the 
reliability, flexibility, and efficiency level are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating contemplated that the ability to establish and 
maintaining effective or favorable relationships with people 
was severely impaired, or the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating contemplated that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

While there are Social Security records available for this 
period, there is no psychiatric evidence from this specific 
time period showing any psychiatric findings sufficient to 
warrant a 70 percent rating.  The earliest evidence of record 
from within a year prior to the Veteran's filing of a claim 
for increase for this disability, in September 1994, is the 
June 11, 1994, private psychiatric examination for which the 
Veteran was granted an effective date for his 70 percent 
rating.

With no psychiatric evidence presented dated during the 
period in question, the Board finds that the preponderance of 
the evidence of record is against a grant of increased rating 
during this period.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an earlier effective date must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).



ORDER

Entitlement to an effective date prior to July 14, 1997, for 
a 70 percent evaluation for the Veteran's service connected 
post-traumatic stress disorder (PTSD), is denied.




____________________________________________
J. A. MARKEY
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


